DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3, 5-8, 10, 12-16, 18, 20-22, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art, Matsumoto (US 2017/0029942), Kinoshita et al. (US 5,518,572), Iwamura et al. (US 5,753,886), Paterson et al. (US 2008/0178805), Shibata et al. (US 2006/0042545), Uemura et al. (US 2016/0372305), Murakami et al. (US 2008/0057344), Murakami et al. (US 2006//0231032) and McChesney et al. (US 2013/0228283), either singly or in combination, fails to anticipate or render obvious a semiconductor manufacturing apparatus comprising: the claimed insulating plate, the claimed gas supply, the claimed plasma generator, the claimed ring-shaped radiator, the claimed plurality of gas injectors installed on the ring-shaped radiator and radially spaced apart from each other, wherein each of the plurality of gas injectors is directly contacted by a corresponding heating element of the ring-shaped radiator on opposite sides thereof such that the process gas is heated as it moves through a flow path of each of the plurality of gas injectors, wherein the ring-shaped radiator is configured to heat the first interior space to a first temperature while the plasma is generated in the first interior space, and wherein the insulating plate is configured to thermally insulate the second Interior space from the first interior space such that a temperature of the second interior space is maintained lower than the first temperature of the first interior space while the plasma is generated in the first interior space, as required by independent claim 1. 
Also, the closest prior art, Matsumoto (US 2017/0029942), Kinoshita et al. (US 5,518,572), Iwamura et al. (US 5,753,886), Paterson et al. (US 2008/0178805), Shibata et al. (US 2006/0042545), Uemura et al. (US 2016/0372305), Murakami et al. (US 2008/0057344), Murakami et al. (US 2006//0231032) and McChesney et al. (US 2013/0228283), either singly or in combination, fails to anticipate or render obvious 
a semiconductor manufacturing apparatus, comprising the claimed insulating plate, the claimed gas supply, the claimed plasma generator, the claimed ring-shaped radiator, the claimed plurality of gas injectors installed on the ring-shaped radiator and radially spaced apart from each other, AN et al. SN 16/371,327Dkt. 8021S-1274Page 5wherein each of the plurality of gas injectors is directly contacted by a corresponding heating element of the ring-shaped radiator on opposite sides thereof such that the process gas is heated as it moves through a flow path of each of the plurality of gas injectors, and wherein the insulating plate is configured to thermally insulate the second interior space from the first interior space such that a temperature of the second interior space is maintained lower than the first temperature of the first interior space while the plasma is generated in the first interior space, as required by independent claim 14.
Additionally, the closest prior art, Matsumoto (US 2017/0029942), Kinoshita et al. (US 5,518,572), Iwamura et al. (US 5,753,886), Paterson et al. (US 2008/0178805), Shibata et al. (US 2006/0042545), Uemura et al. (US 2016/0372305), Murakami et al. (US 2008/0057344), Murakami et al. (US 2006//0231032) and McChesney et al. (US 2013/0228283), either singly or in combination, fails to anticipate or render obvious a semiconductor manufacturing apparatus, comprising the claimed process chamber, the claimedAN et al. SN 16/371,327Dkt. 8021S-1274 Page 6insulating plate, the claimed gas supply, the claimed plasma generator, the claimed ring-shaped radiator, the claimed plurality of gas injectors installed on the ring-shaped radiator and radially spaced apart from each other, wherein each of the plurality of gas injectors is directly contacted by a corresponding heating element of the ring-shaped radiator on opposite sides thereof such that the process gas is heated as it moves through a flow path of each of the plurality of gas injectors, and wherein the insulating plate is configured to thermally insulate the second interior space from the first interior space such that a temperature of the second interior space is maintained lower than the first temperature of the first interior space while the plasma is generated in the first interior space, as required by independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430. The examiner can normally be reached Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



July 15, 2022